Citation Nr: 1107722	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected sick sinus syndrome 
status post pacemaker implantation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for migraine 
headaches, and if so, whether service connection should be 
granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a nasal 
disability/nose bleeds, and if so, whether service connection 
should be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 
1997.

This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.

The issues of entitlement to service connection for hypertension, 
migraine headaches, and a nasal disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an October 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
migraine headaches because he had not submitted new and 
material evidence showing continued treatment for or a current 
diagnosis for his migraine headaches that was directly related 
to his active military service.  The Veteran did not file a 
timely notice of disagreement to this decision, and the rating 
decision became final.

2.	Evidence received subsequent to the October 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for migraine headaches.

3.	In its March 2002 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for nose bleeds 
because the evidence showed that his nose bleeds were not 
incurred in or aggravated by active military service.  The 
Veteran did not file a timely notice of disagreement to this 
decision, and the rating decision became final.  

4.	Evidence received subsequent to the March 2002 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for nose bleeds.


CONCLUSIONS OF LAW

1.	The October 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 

3.	The March 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

4.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for a nasal disability/nose 
bleeds is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may essentially cure 
the error in the timing of notice). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's petition 
to reopen his claims of entitlement to service connection for 
migraine headaches and a nasal disability, the Board notes that 
no further notification or assistance is necessary to develop 
facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for migraine headaches and a nasal disability.  By way 
of background, the RO most recently denied service connection for 
migraine headaches in October 2005 because it found he had not 
submitted new and material evidence showing continued treatment 
for or a current diagnosis for his migraine headaches that was 
directly related to his active military service.  The Veteran did 
not appeal this decision, and it became final.  In March 2002, 
the RO denied the Veteran's nasal disability claim because the 
evidence showed that his nose bleeds were not incurred in or 
aggravated by active military service.  Like his migraine 
headaches claim, the Veteran did not appeal this decision, and it 
also became final.  

The Veteran then attempted to reopen both claims in May 2006.  
The RO stated in its January 2007 rating decision that both 
claims remained denied because he had not submitted evidence that 
he was currently diagnosed with a chronic headache or migraine 
disability or evidence of a relationship between these 
disabilities and the Veteran's active military service.  

The Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening an appellant's 
claim, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final October 2005 
rating decision, which denied entitlement to service connection 
for migraine headaches, included the Veteran's service treatment 
records, VA treatment records from July 2002 to October 2003, a 
November 2001 compensation and pension examination report, and 
the Veteran's own statements.  Since the October 2005 rating 
decision, the Veteran's claims file has been supplemented with 
the Veteran's private treatment records, the Veteran's own 
statements, and the Veteran's hearing transcript.  The Veteran's 
petition to reopen his migraine headaches claim is evaluated 
based on this new evidence.  

The Board notes that the evidence obtained after the October 2005 
rating decision was not available at the time of that decision.  
The new evidence indicates that the Veteran has received 
treatment for headaches since service and was diagnosed in 
December 1997 with probable atypical migraines with transient 
neurologic deficits.  The diagnosing doctor even made references 
to the Veteran's in-service migraine episodes.   Notably, in its 
January 2007 rating decision, the RO told the Veteran that the 
evidence was not new and material because he had not provided 
evidence of current treatment for migraine headaches or evidence 
showing a relationship between any current migraine headaches and 
his military service.  

The evidence of record at the time of the final March 2002 rating 
decision, which denied entitlement to service connection for a 
nasal disability, included the Veteran's service treatment 
records, a November 2001 compensation and pension examination 
report, and the Veteran's own statements.  Since the March 2002 
rating decision, the Veteran's claims file has been supplemented 
with VA treatment records from July 2002 to October 2003, the 
Veteran's private treatment records, the Veteran's own 
statements, and the Veteran's hearing transcript.  The Veteran's 
petition to reopen his nasal disability claim is evaluated based 
on this new evidence.  

The Board notes that the evidence obtained after the March 2002 
rating decision was also not available at the time of that 
decision.  The new evidence indicates that the Veteran has 
received treatment for frequent and intermittent nosebleeds since 
service and has been prescribed a nasal spray.  The Veteran 
testified that he suffers about one nosebleed a month.  Notably, 
in its January 2007 rating decision, the RO told the Veteran that 
the evidence was not new and material because he had not provided 
evidence of current treatment for nose bleeds or evidence showing 
a relationship between any current nose bleeds and his military 
service.  

The Veteran has now provided new and material evidence that he is 
receiving treatment for migraine headaches and nose bleeds.  
Thus, the Board finds that this evidence was not submitted 
previously and qualifies as new and material evidence as to 
unproven elements of his claims.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  Therefore, the Veteran has submitted new and 
material evidence sufficient to reopen his claims of entitlement 
to service connection for migraine headaches and a nasal 
disability.

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claims of entitlement to service 
connection for migraine headaches and a nasal disability are 
reopened.  However, although the additional evidence is 
sufficient to reopen the claims, further efforts to assist the 
Veteran in substantiating his claims must be completed before the 
Board can consider the merits. 




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for migraine headaches is 
reopened and, to this extent, the appeal is granted. 

New and material evidence having been presented, the claim of 
entitlement to service connection for a nasal disability/nose 
bleeds is reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for hypertension, migraine headaches, and a 
nasal disability.  

The competent evidence of record includes a diagnosis of 
hypertension.  For example, the Veteran's private doctor stated 
in October 2010 that the Veteran had a history of hypertension, 
but he did not provide an opinion regarding its etiology.  
Furthermore, an October 2006 compensation and pension examiner 
also diagnosed the Veteran with hypertension.  The examiner 
opined that it was less likely than not that the Veteran's 
hypertension was due to his service-connected sick sinus syndrome 
because sick sinus syndrome and other cardiac arrhythmias were 
not a cause of hypertension.  She further explained that 
hypertension was a vascular disease and cardiac arrhythmia was an 
electrical condition deficit that causes a hearty rhythm 
disorder.  The examiner then stated that current medical 
literature did not indicate that this cardiac disorder is a 
frequent cause of hypertension.  Although this opinion is 
adequate with regards to ruling out the Veteran's sick sinus 
syndrome as a cause of his hypertension, the compensation and 
pension examiner did not address the question of whether the 
Veteran's service-connected sick sinus syndrome aggravated his 
hypertension.  

In the absence of an adequate medical opinion concerning the 
Veteran's hypertension, the Board believes that a remand of the 
Veteran's appeal is necessary.  The purpose of the remand is to 
accord the Veteran an adequate medical opinion to determine, to 
the extent possible, whether his hypertension was aggravated by 
his service-connected sick sinus syndrome.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that 
VA's duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim). 

As for the Veteran's migraine headaches and nasal disability 
claims, VA must provide a compensation and pension examination to 
a Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has 
been diagnosed with probable atypical migraines and has been 
treated for both nose bleeds and migraine headaches since 
service.  He had also received treatment for both disorders 
during his period of active military service.  Nevertheless, he 
has never been afforded an adequate compensation and pension 
examination to determine whether his migraine headaches or nasal 
disability are at least as likely as not related to his period of 
active military service.  Therefore, on remand, the Veteran 
should be afforded with an examination(s) to determine the 
etiology or onset of his claimed migraine headaches and nasal 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion with 
respect to the Veteran's hypertension.  The 
examiner should provide an opinion regarding 
whether it is at least as likely as not (i.e. 
a 50 percent or greater probability) that the 
Veteran's service-connected sick sinus 
syndrome aggravated his hypertension or 
whether his hypertension is otherwise related 
to his period of active military service.  A 
discussion of the Veteran's post-service 
treatment records must be included in the 
examination report.

Please send the claims folder to the 
compensation and pension examiner for a 
supplemental opinion. 

A new compensation and pension examination 
should only be conducted if the clinician 
preparing the supplemental opinion deems one 
necessary.

2.	Schedule the Veteran for an appropriate 
examination(s) to determine the etiology or 
onset and extent of his claimed migraine 
headaches and nasal disability.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner(s) 
prior to the requested examination(s).  The 
examiner(s) should indicate in the report(s) 
that the claims file was reviewed.  All 
necessary tests should be conducted, and the 
examiner(s) should review the results of any 
testing prior to completion of the report(s).

The examiner(s) should specifically state 
whether the Veteran's migraine headaches and 
nasal disability are at least as likely as 
not (i.e., probability of 50 percent) related 
to his period of active military service.  If 
the examiner(s) is unable to give such an 
opinion without resorting to mere 
speculation, the examiner(s) should state so 
and give the reasons why he or she cannot 
give such an opinion.   

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.  

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.	After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issues.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.        

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


